                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                             CASE NO. 3:18cr63-MCR

GLENN VARRIN
                                      /

                       FINAL ORDER OF FORFEITURE

      This Court has considered, without hearing, the Government’s Motion for

Entry of Final Order of Forfeiture. ECF No. 42. This Court finds as follows:

      WHEREAS, on June 19, 2018, a Federal Grand Jury sitting in the Northern

District of Florida issued a two-count Indictment against the defendant, charging

him in Count One with attempted enticement of a Minor, in violation of Title 18,

United States Code, Section 2422(b); and in Count Two with possession of child

pornography, in violation of Title 18, United States Code, Sections 2252A(a)(5)(B)

and 2252A(b)(2); and

      WHEREAS, the Indictment included a Criminal Forfeiture provision,

pursuant to Title 18, United States Code, Sections 2253 and 2428, which put the

defendant on notice that the United States would seek to forfeit the below-described

property as property involved in the offenses alleged in Counts One and Two; and

                                          1
      WHEREAS, on August 15, 2018, the defendant pled guilty to Count One and

the government agreed to move to dismiss Count Two at sentencing. As part of his

guilty plea, the defendant agreed that his sentence included the forfeiture of all

forfeitable assets which included the below-described property; and

      WHEREAS, on January 9, 2018, this Court entered a Preliminary Order of

Forfeiture against the following property:

       A.     One iPad Pro 9.7, Serial Number: DMPRXT6FGXPX;

       B.     One Samsung Galaxy J7 cellular telephone, Serial Number:
              R58HA6EBC5P;

       C.     One Gateway 2-in-1 computer;

       D.     One Samsung Notebook, Model Number: NP-R480L, Serial
              Number: # 202Y93F2402758K; and


      WHEREAS, pursuant to Rule 32.2 (b)(4)(A) of the Federal Rules of Criminal

Procedure, the Preliminary Order of Forfeiture became final as to the defendant,

Glenn Varrin, at the time of his sentencing on December 17, 2018, in the above-

listed property; and

      WHEREAS, pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for

Certain Admiralty or Maritime Claims and Asset Forfeiture Actions, notice of this

forfeiture action and the intent of the United States of America to dispose of the

property was published on an official Internet government forfeiture site,

                                      2
www.forfeiture.gov, for at least 30 consecutive days, beginning December 8, 2018.

Such notice informs all third parties of their right to file a petition within sixty (60)

days of the first date of publication setting forth their interest in said property; and

      WHEREAS, the government has no knowledge of any additional third party

interest in the above-mentioned property and no person or entity has filed a claim, it

is hereby

      ORDERED, ADJUDGED and DECREED that the right, title and interest to

the above-referenced property is hereby condemned, forfeited and vested in the

United States of America and shall be disposed of in accordance with the law.

      SO ORDERED this 5th day of March 2019.



                                         s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




                                              3
